Exhibit 99.1 5300 Town and Country Blvd., Suite 500 Frisco, Texas 75034 Telephone: (972) 668-8800 Contact: Roland O. Burns Sr. Vice President and Chief Financial Officer Web Site: www.comstockresources.com NEWS RELEASE For Immediate Release COMSTOCK RESOURCES, INC. REPORTS FOURTH QUARTER and ANNUAL 2009 FINANCIAL AND OPERATING RESULTS FRISCO, TEXAS, February 8, 2010 – Comstock Resources, Inc. ("Comstock" or the "Company") (NYSE: CRK) today reported financial and operating results for the three months and year ended December 31, 2009.Reported results for the year ended December 31, 2008 reflect the Company's offshore operations, which were sold during 2008, as discontinued operations. Financial Results for the Three Months Ended December 31, 2009 Comstock reported a net loss of $6.8 million or 15¢ per share for the fourth quarter of 2009 as compared to 2008's fourth quarter net loss of $96.4 million or $2.09 per diluted share.The loss in the fourth quarter of 2009 is primarily attributable to the low natural gas prices in 2009.The loss in 2008 was primarily due to a $162.7 million ($105.8 million after tax) impairment to the value of the Company's marketable securities.Comstock averaged $4.34 per Mcf for sales of its natural gas production in the fourth quarter of 2009, 33% less than the $6.44 per Mcf realized in the fourth quarter of 2008.Realized oil prices in the fourth quarter of 2009 improved to $64.76 per barrel from $52.16 per barrel in the fourth quarter of Comstock's production in the fourth quarter of 2009 increased 27% to 19.1 billion cubic feet of natural gas equivalent ("Bcfe") as compared to 15.1 Bcfe produced in the fourth quarter of 2008.The 2009 fourth quarter average daily production rate of 207.5 million cubic feet of natural gas equivalent ("MMcfe") also increased 13% from the 2009 third quarter production rate of 184.3 MMcfe per day.The increase in production is primarily attributable to Comstock's successful Haynesville shale drilling program.Production from the Company's Haynesville shale wells comprised 83.6 MMcfe per day of the total 207.5 MMcfe per day production rate in the fourth quarter of 2009.The Haynesville shale wells comprised only 1.5 MMcfe per day of the production during the fourth quarter of 2008. The lower natural gas prices caused oil and gas sales to decrease 10% to $90.2 million in the fourth quarter of 2009 as compared to 2008's fourth quarter sales of $100.2 million, despite the significant increase in production.Comstock's operating cash flow (before changes in working capital accounts) in the fourth quarter of 2009 was $67.5 million as compared to 2008's fourth quarter operating cash flow of $79.5 million.EBITDAX, or earnings before interest, taxes, depreciation, depletion, amortization, exploration expense and other noncash expenses, was $64.4 million in 2009's fourth quarter as compared to 2008's fourth quarter EBITDAX of $71.5 million. Financial Results for the Year Ended December 31, 2009 Comstock reported a net loss of $36.5 million or 81¢ per share for the year ended
